Citation Nr: 0307174	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  97-10 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of pneumonia.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for residuals of cold 
injuries to the hands.

4.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied claims of entitlement to service 
connection for a heart condition and for residuals of frozen 
hands and feet.  In that decision, the RO also determined 
that new and material evidence had not been submitted to 
reopen claims of entitlement to service connection for 
pneumonia and a nervous condition.  The veteran subsequently 
filed a Notice of Disagreement (NOD) and later perfected 
appeals regarding each of these issues.  During that stage of 
the appeal, the RO issued a Statement of the Case (SOC) in 
February 1994 and Supplemental Statements of the Case (SSOCs) 
in June 2000, September 2001, and March 2002.

In a rating decision dated in September 2001, the RO granted 
entitlement to service connection for the residuals of cold 
injuries to the lower extremities, and assigned a 10 percent 
evaluation for each lower extremity.  The veteran did not 
subsequently express disagreement with either the disability 
rating or effective date assigned.  Thus, that issue has been 
resolved and is no longer on appeal before the Board.

In the September 2001 rating decision, the RO also granted 
entitlement to service connection for multiple shrapnel 
wounds of the arms and the right lateral orbit, and assigned 
a noncompensable evaluation.  The veteran did not 
subsequently express disagreement with either the disability 
rating or effective date assigned.  Therefore, this issue is 
also not currently on appeal.

In a December 1993 letter, the RO denied a claim of 
entitlement to non-service-connected disability pension 
benefits.  The veteran subsequently submitted an NOD and, in 
May 1997, the RO issued an SOC regarding that issue.  The 
veteran did not perfect his appeal by submitting a timely 
Substantive Appeal.  Therefore, the matter is also not on 
appeal before the Board.


FINDINGS OF FACT

1.  In a February 1946 rating decision, the RO denied 
entitlement to service connection for pneumonia.  That 
decision was not appealed, and was therefore final.

2.  Evidence submitted since the RO's February 1946 rating 
decision does not bear directly and substantially upon the 
specific matter under consideration; it is cumulative of 
previously submitted evidence; and it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  The preponderance of the competent medical evidence of 
record indicates that the veteran does not currently have a 
heart disorder.

4.  The preponderance of the competent medical evidence of 
record indicates that the veteran does not currently 
experience any residuals of cold injuries to the hands.

5.  The preponderance of the competent medical evidence of 
record indicates that the veteran does not currently have a 
psychiatric disorder, to include PTSD.


CONCLUSIONS OF LAW

1.  Evidence submitted since the RO's February 1946 rating 
decision which denied service connection for pneumonia is not 
new and material; thus, the veteran's claim may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2002).

2.  A heart disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

3.  Service connection for residuals of cold injuries to the 
hands is not warranted.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

4.  A psychiatric disability, to include PTSD, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service medical records associated with the claims folder 
are negative for any complaints or treatment for cold 
injuries to the hands or feet.  In January 1944, the veteran 
was treated for acute nasopharyngitis.  Thereafter, in June 
1944, the veteran complained of chest pain.  X-rays of the 
chest and lungs were found to be negative.  In June 1945, the 
veteran complained of dyspnea and vague precordial pain.  
Physical examination was found to be essentially negative.  
He was initially given a diagnosis of paroxysmal tachycardia.  
Shortly thereafter, his diagnosis was changed to 
neurocirculatory asthenia, moderate.  It was noted that this 
was manifested by dyspnea and precordial pain, and that he 
was very easily fatigued.  Later that month, the veteran was 
given a diagnosis of psychoneurosis, anxiety type, mild, 
cause undetermined.  Subsequent service medical records are 
negative for any further complaints or treatment for 
psychiatric problems or chest pain.

A report of physical examination completed for separation in 
January 1946 shows that the veteran had a history of 
hospitalization for pneumonia in January 1944.  Examination 
at that time showed his cardiovascular system to be normal, 
with no evidence of a musculoskeletal defects or psychiatric 
diagnoses found.

The veteran's Enlisted Record and Report of Honorable 
Discharge reflects that he was involved in campaigns in 
Northern France, Ardennes, Rhineland, and Central Europe.  He 
received several decorations and citations, including the 
EAME Campaign Medal with 4 Bronze Stars, a Good Conduct 
Medal, and a World War II Victory Medal.  His military 
occupational specialty (MOS) was identified as tool room 
keeper.

In February 1946, the veteran filed a formal claim of 
entitlement to service connection for "chest pains".  He 
reported that he had been treated for chest pains on three 
occasions during service.

In a rating decision issued later that month, the RO denied 
entitlement to service connection for the residuals of 
pneumonia on the basis that residuals of that condition had 
not been found during his January 1946 examination.  The 
veteran was notified of this decision in a February 1946 
letter.

A letter dated in January 1949 shows that the veteran was 
examined by a private physician, Dr. J.F., in regard to his 
complaints of chest pain and shortness of breath.  The 
physician concluded that the veteran had no organic heart 
disease.

A VA physical examination conducted in January 1949 was also 
negative for any evidence of heart disease.  X-rays of the 
chest were also found to be essentially negative.

In January 1949, the veteran was also examined by Dr. T.G., a 
specialist in psychiatry and diseases of the nervous system.  
The physician noted a diagnosis of psychoneurosis, conversion 
hysteria, as evidenced by shortness of breath and pain in the 
chest on attempting heavy work.

In a February 1949 rating decision, the RO denied entitlement 
to service connection for neurocirculatory asthenia and 
psychoneurosis, conversion hysteria.  In a letter dated later 
that month, the RO advised the veteran that service 
connection was not warranted for neurocirculatory asthenia or 
a nervous condition because there was no evidence that these 
conditions had been incurred during service.

In January 1978, the veteran filed a claim of entitlement to 
non-service-connected disability pension benefits.  In a 
questionnaire completed in February 1978, he indicated that 
he had been treated for pneumonia during service, and also 
for frozen hands and feet.

Thereafter, in February 1978, he underwent a VA 
neuropsychiatric examination.  In the report of that 
examination, it was noted that he had been hospitalized in 
June 1945 and that he had been diagnosed with 
neurocirculatory asthenia.  It was also noted that he had 
been diagnosed with psychoneurosis, conversion hysteria, 
during an examination in January 1949.  Examination showed 
that the veteran's stream of thought was prompt, and that his 
responses were relevant and logical.  He spoke in a normal 
tone of voice, and was pleasant, polite, and attentive during 
the interview.  His thoughts were found to be well organized, 
and his affect and mood were described as unremarkable.  He 
evidenced no gross psychotic symptomatology, and he was found 
to be well oriented in all spheres.  Insight and judgment 
were felt to be adequate.  The examiner concluded that the 
veteran was without any psychiatric disorder.

In February 1978, the veteran also underwent a VA physical 
examination.  He was given a diagnosis of arthralgia of 
multiple joints.

In a March 1978 rating decision, the RO denied entitlement to 
non-service-connected pension benefits.

In August 1993, the veteran filed a formal claim of 
entitlement to service connection a heart condition, and for 
the residuals of frozen hands and feet, and pneumonia.  He 
also submitted two VA Forms 21-4142, Authorizations for 
Release of Information, in which he reported having received 
treatment from a physician in Fort Worth, Texas, as well as 
from a hospital in Fort Worth.  In a statement received later 
that month, the veteran contended that he had sustained 
pneumonia and cold injuries to his extremities during the 
Battle of the Bulge in Belgium in World War II.  He indicated 
that he had been hospitalized for many months for these 
problems.

In the November 1993 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
claims of entitlement to service connection for pneumonia or 
for a nervous condition.  The RO also denied entitlement to 
service connection for a heart condition and for frozen hands 
and feet.  The veteran subsequently appealed these issues.

In his VA Form 9, Appeal to Board of Veterans' Appeals, 
received in March 1994, the veteran asserted that he still 
experienced bad dreams from the war and that he felt as if he 
were still fighting the Germans.

According to a deferred rating decision dated in February 
1997, the RO concluded that the veteran was intending to 
raise a claim for service connection for PTSD.

In a letter dated in March 1997, the RO requested that the 
veteran identify all health care providers who had treated 
him for his claimed disabilities since his separation from 
service.  The RO advised him to complete the enclosed 
authorization forms for each health care provider.  In a 
separate letter dated in March 1997, the RO advised the 
veteran that he should identify the in-service stressors that 
he believed had led to his PTSD, and that he should submit 
any medical reports showing that he had been diagnosed with 
PTSD.

The veteran subsequently submitted the clinical records of 
his treatment at a private facility in July 2000.  These 
records reveal that the veteran was treated for severe 
diverticulosis at that facility.

In a letter dated in May 2001, the RO advised the veteran of 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  In that letter, the RO explained what type of 
evidence could serve to substantiate a claim for service 
connection.  The RO also explained VA's responsibilities in 
assisting veterans in the development of their claims, 
discussing what evidence the RO would attempt to obtain for 
him.

In July 2001, the veteran underwent a VA psychiatric 
examination.  During that examination, the veteran reported 
that he did not have any complaints of PTSD or any other 
mental problem, but that he felt that he should be 
compensated for fighting for his country in World War II.  It 
was noted that the veteran had graduated from high school and 
that he had worked for most of his life in a vending machine 
business, but that he had to quit eight or nine years ago 
when he had cancer in his stomach.  Examination revealed that 
he was well oriented and was able to do serial seven 
calculations.  He was described as very talkative, and the 
examiner was unable to give any psychiatric diagnosis.  The 
examiner explained that he expected the veteran to show some 
degree of dementia because, at his age (the veteran was born 
in 1915), some forgetfulness, impatience, or irritability 
could be expected.  The examiner found, however, that the 
veteran did not display any of these symptoms and that he had 
a normal examination from every standpoint.

In July 2001, the veteran also underwent a VA physical 
examination.  He reported that he was serving in the Engineer 
Service during the Battle of the Bulge, and that he was 
subjected to 60 degrees below zero temperatures for some two 
to three months.  He indicated that he developed cold 
symptoms from his knees down both extremities, which included 
numbness and pain.  It was noted that, since that time, he 
had sustained no amputation or tissue loss.  He reported 
experiencing some sensitivity to cold and some slight 
numbness, but no color changes or increased sweating.  The 
veteran explained that he had a history of stomach cancer, 
and that 2/3 of his stomach had been resected.  He noted that 
he had experienced gastroesophageal reflux disease (GERD) 
since that time.  The veteran also indicated that he had been 
hospitalized about a year before with chest pains, with a 
suspicion of heart disease.  He noted that it was thought 
that his symptoms were due to GERD.  He reportedly required 
six units of blood, and the symptoms went away.  The veteran 
indicated that he had no current chest pain and no dyspnea.

Clinical evaluation revealed that there were no frostbite 
scars, and that there was no arthritis and no stiffness or 
limitation of motion in his feet.  Examination also revealed 
no local edema, and no thickening or loosening of the skin.  
It was also noted that he experienced no tingling and no 
burning.  The examiner found that his blood pressure was 
140/70, and that his heart was not enlarged.  It was further 
found that there were no murmurs, and that the carotid pulses 
were normal.  The examiner determined that there was an 
advanced periarticular thickening of both knees, more 
pronounced on the right.  Some diminished skin temperature 
was noted on the distal legs and feet, and acrocyanosis to a 
moderate degree was found on the ventral surface of both 
feet.  Reflexes and sensation were found to be normal in the 
lower extremities.

The examiner noted a diagnosis of a history of cold injury to 
distal legs and feet without major disability in that regard 
at the present time.  It was described as stable, not 
progressive, minimal disability, manifested by symptoms of 
numbness, cold sensitivity, slight acrocyanosis of the 
ventral surface of the feet.  The examiner also concluded 
that there was no evidence of organic heart disease at this 
point.

In the September 2001 rating decision, the RO awarded 
entitlement to service connection for the residuals of cold 
injuries to the lower extremities, and assigned a 10 percent 
evaluation for each extremity.  

In the September 2001 SSOC, the RO denied entitlement to 
service connection for pneumonia, a heart disorder, and the 
residuals of cold injuries to the hands.  The RO also denied 
entitlement to service connection for a psychiatric disorder, 
to include PTSD.

In July 2002, the Board determined that additional 
evidentiary development was needed in this case.  
Specifically, the Board requested that the veteran submit two 
VA Forms 21-4142, Authorizations for Release of Information, 
for the private medical facility and private physician that 
he had identified in authorization forms submitted in August 
1993.  In a letter dated in November 2002, the Board advised 
the veteran that records of treatment from these health care 
providers was necessary to adjudicate his claims.  It was 
noted that, because the original authorization forms were 
submitted in 1993, they could no longer be used to obtain 
those records.

Shortly thereafter, the veteran responded by submitting the 
completed authorization forms.  However, in this form, he 
indicated that he only wished the Board to obtain the report 
of the VA physical examination conducted in July 2002.  He 
did not indicate that he wished VA to obtain the records of 
those health care providers that were originally identified 
in 1993, and he did not provide the information that would be 
necessary for the Board to obtain those records.  Because the 
report of the July 2001 VA examination had already been 
obtained and associated with the claims folder, and had been 
discussed by the RO in the September 2001 and March 2002 
SSOCs, it was determined that no further evidentiary 
development or notification action was necessary.

II.  Legal Analysis

A.  Preliminary Matter - VCAA

As noted above, during the pendency of this appeal, the 
President signed into law the VCAA, Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations to implement many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

Judicial case law is inconsistent as to whether the new 
statute should be given retroactive effect.  The Court has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See Holliday v. Principi, 
supra; Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West. 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether remand to the RO or other 
development is necessary in order to assure compliance with 
the new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC issued 
in February 1994, the SSOCs issued in June 2000, September 
2001, and March 2002, and correspondence from the RO, the 
appellant has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  
Likewise, he has also been given notice that VA has a duty to 
assist him in obtaining any evidence that may be relevant to 
this appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).  In 
this regard, the Board notes the letter issued in May 2001 in 
which the RO advised the veteran as to the enactment of the 
VCAA, and of what evidence would best substantiate a claim 
for service connection.  In that letter, the RO also advised 
the veteran as to how VA would effectuate its duty to assist 
him in obtaining that evidence.  Also, in the March 2002 
SSOC, the RO again advised the veteran as to the provisions 
of the 38 C.F.R. § 3.159 (2002), and as to both the veteran's 
and VA's responsibilities under that regulation and the VCAA.

The Board believes that all obtainable evidence identified by 
the appellant relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  

As noted above, in August 1993, the veteran submitted two VA 
Forms 21-4142, Authorizations for Release of Information, in 
which he reported having received treatment from a physician 
in Fort Worth, Texas, and from a hospital in that city.  
There is no indication that the RO attempted to obtain these 
records.  For this reason, the Board issued a letter to the 
veteran advising him that he should complete new 
authorization forms for each of these health care providers 
if he wished VA to obtain these records.  It was explained 
that, because years had elapsed since the preparation of 
those original authorization forms, they could no longer be 
used to obtain his records.  The veteran subsequently 
responded to this letter by returning the authorization 
forms.  However, in these forms, he indicated only that he 
had undergone a VA examination in July 2001 and that he 
wished for the report of that examination to be considered.  
He did not provide the information needed to obtain the 
health care providers that he had previously identified in 
the August 1993 forms.  Because the veteran did not provide 
that information, despite being advised to do so, VA is 
unable to make any further effort to obtain the records of 
that treatment.

In summary, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  New and material evidence - service connection
for residuals of pneumonia

While the RO appears to have reopened the veteran's claim of 
entitlement to service connection for the residuals of 
pneumonia, and to have considered the claim on a de novo 
basis, the Board is not bound by that determination and is, 
in fact, required to conduct an independent new-and-material-
evidence analysis in claims involving prior final decisions.  
See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 
1380 (Fed. Cir. 1996).

In the February 1946 rating decision, the RO denied 
entitlement to service connection for the residuals of 
pneumonia on the basis that residuals of that condition had 
not been found during his most recent physical examination.  
Because the veteran did not express disagreement with that 
rating decision within one year of receiving notification, 
the Board finds that the February 1946 decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992). 

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (now codified at 38 C.F.R. § 3.156(a) (2002)).  
However, this change in the law is not applicable in this 
case, because the appellant's claim was not filed on or after 
Aug. 29, 2001, the effective date of the amendment.  66 Fed. 
Reg. 45,620, 45,629 (Aug. 29, 2001).  Accordingly, the Board 
will proceed to determine whether new and material evidence 
has been submitted to reopen the appellant's claims for 
service connection in this matter without regard to the new 
version of 38 C.F.R. § 3.156(a).

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
veteran's claim.  In the February 1946 rating decision, the 
RO denied the veteran's claim of entitlement to service 
connection for pneumonia.  At that time, the record suggested 
that he had been treated for pneumonia in service, but there 
was no evidence that he was still experiencing any residuals 
of that pneumonia.  

Since that decision, a substantial number of documents have 
been associated with the claims folder, including the reports 
of numerous private and VA examinations, which were conducted 
in January 1949, February 1978, July 2000, and July 2001.  
However, these records are entirely negative for any 
indication that the veteran has experienced any residuals of 
pneumonia since his separation from service.  Thus, these 
reports do not bear directly and substantially upon the 
specific matter under consideration, and are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  

The Board recognizes that, since the February 1946 rating 
decision, additional service medical records have been 
obtained and associated with the claims folder.  However, at 
the time of the February 1946 rating decision, the record 
already included the report of his separation physical, which 
shows that he had a history of having been treated for 
pneumonia in service in January 1944.  As noted above, the RO 
did not deny his claim on the basis that he did not 
experience pneumonia in service, but instead, the RO denied 
it on the basis that he had not experienced any residuals of 
pneumonia since that time.  Thus, the additional service 
medical records that were subsequently associated with the 
claims folder do not provide any information not already 
associated with the claims folder at the time of the February 
1946 rating decision.

In short, for the reasons and bases set forth above, the 
Board finds that the evidence submitted since the February 
1946 rating decision does not constitute new and material 
evidence sufficient to reopen the claim of entitlement to 
service connection for the residuals of pneumonia.  Thus, the 
benefits sought on appeal must be denied.

C.  Service connection for a heart disorder and for residuals
of cold injuries to the hands

The veteran is seeking entitlement to service connection for 
a heart disorder and for residuals of cold injuries to the 
hands.  He essentially contends that his heart disorder is 
related to his complaints of chest pain in service.  He also 
contends that he experienced cold injuries to his hands while 
serving in Europe during World War II.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as cardiovascular-renal disease, if such 
is shown to have been manifested to a compensable degree 
within one year after the veteran was separated from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claims of 
entitlement to service connection for a heart disorder and 
for the residuals of cold injuries to the hand.  In essence, 
the Board finds that the evidence establishes that the 
veteran does not have a current heart disability and that he 
does not currently have any residuals of his reported in-
service cold injuries to the hands.

With respect to his claimed heart disorder, the Board 
recognizes that the veteran complained of chest pains on 
several occasions during service.  However, it appears that 
these symptoms were ultimately attributed to neurocirculatory 
asthenia, and not a heart disability.  See Black v. Brown, 10 
Vet. App. 279, 280 (1997) (citing definition of 
neurocirculatory asthenia as a syndrome characterized by 
palpitations, dyspnea, a sense of fatigue, fear of effort, 
and discomfort brought on by exercise or even slight effort 
(citing Dorland's Illustrated Medical Dictionary 150 (28th 
ed. 1994)). 

Furthermore, the VA examination conducted in July 2001 showed 
no evidence of organic heart disease.  As noted above, the 
fact that a condition or injury occurred in service alone is 
not enough; there must be disability resulting from that 
condition or injury.  See Rabideau, Brammer, supra.  Thus, 
even if the veteran's complaints of chest pain in service 
were the result of some problem with his heart, recent VA 
examination has established that he does not currently have 
any heart disease.  For this reason, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim.  

Although the veteran may believe that he has a heart 
disorder, it is well established that, as a layperson, he is 
not considered capable of opining on matters requiring 
medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

With respect to his claimed residuals of cold injuries to the 
hands, the Board notes that we are cognizant that service 
connection has been established for cold injuries to the 
lower extremities, in a September 2001 rating decision.  
However, that decision was based upon the results of his July 
2001 VA examination, which revealed that he experienced 
numbness, cold sensitivity, and slight acrocyanosis on the 
ventral surface of the feet, as a result of cold injuries 
sustained in service.  That same examination disclosed no 
evidence of any residual disability in his upper extremities.  
In fact, although the veteran described experiencing symptoms 
in his lower extremities, he did not report experiencing any 
symptomatology in his upper extremities during that 
examination.  Thus, because the July 2001 VA examination 
revealed no evidence of any current residuals of cold 
injuries to the hand, the Board concludes that the 
preponderance of the competent and probative evidence is 
against finding that he has a current disability.

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against the veteran's 
claims of entitlement to service connection for a heart 
disorder and for the residuals of cold injuries to the hand.  
The benefit sought on appeal must, therefore, be denied.

D.  Service connection for a psychiatric disorder, to include 
PTSD

The veteran is also seeking entitlement to service connection 
for a psychiatric disorder.  Although it is not entirely 
clear from the record, he appears to be contending that he 
has PTSD or some other psychiatric disability as a result of 
stressors that he experienced while serving in Europe during 
World War II.

The Board recognizes that a claim of entitlement to service 
connection for psychoneurosis appears to have been previously 
denied by the RO in a February 1949 rating decision.  
However, because that decision involved only one specific 
psychiatric diagnosis, whereas this appeal involves a more 
general claim for psychiatric disability, the Board believes 
the current appeal must be adjudicated on a de novo basis.  
Thus, there is no need to determine whether new and material 
evidence has been submitted to reopen the previously denied 
claim.  See Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 
1996)

As noted above, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau, Brammer, supra.  Service 
connection may also be granted for a disease first diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection for PTSD requires:  (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2002); Anglin v. West, 
11 Vet. App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 
353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).  The 
diagnosis of PTSD must comply with the criteria set forth in 
DSM-IV.  See generally Cohen v. Brown, supra; 38 C.F.R. 
§ 4.125 (2001).  The evidence required to support the 
occurrence of an in-service stressor varies "depending on 
whether or not the veteran was 'engaged in combat with the 
enemy'. . . .  Where . . . VA determines that the veteran did 
not engage in combat with the enemy . . . the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor."  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  The requisite additional evidence 
may be obtained from sources other than the veteran's service 
medical records.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996), aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see 
also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zaryck, supra, at 98.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) (1996).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows:

Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter, a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is consistent 
with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  If the evidence 
establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part 
and the claimed stressor is related to that 
prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent 
with the circumstances, conditions and hardships of 
the veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in-service stressor. 

38 U.S.C.A. § 1154(b); 64 Fed. Reg. 32,807 (June 18, 1999), 
codified at 38 C.F.R. § 3.304(f) (effective March 7, 1997).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
While, in Rhodan v. West, 12 Vet. App. 55 (1998), the Court 
stated that a liberalizing regulation cannot be applied 
retroactively under Karnas unless the regulation contains 
language that permits it to be so applied, the veteran in a 
pending claim does get the benefit of having both the old 
regulation and the new regulation considered for the period 
after the change was made.  See VAOPGCPREC 3-00 (Apr. 10, 
2000); Rhodan v. West, supra, appeal dismissed, No. 99-7041 
(Fed. Cir. Oct. 28, 1999).

Notwithstanding the above, in considering the veteran's claim 
of entitlement to service connection for PTSD received in 
1993, the Board will apply the version of the regulation most 
favorable to him. 

38 U.S.C.A. § 1154(b) provides that, with respect to combat 
veterans, "[t]he Secretary shall accept as sufficient proof 
of service-connection [of a claimed injury or disease] 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions and hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary."  
See also 38 C.F.R. § 3.304(d) (2001).

If there is no verified combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony by itself 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based 
upon a post-service examination of the veteran cannot be used 
to establish the occurrence of a stressor.  Moreau v. Brown, 
9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 
128 (1997).

As noted in the Introduction, service connection has been 
established for the residuals of shrapnel wounds sustained in 
service.  The Board believes that the existence of such 
injuries strongly suggests that the veteran was exposed to 
combat during his military service.  For this reason, there 
is no need to obtain independent evidence corroborating that 
the veteran was exposed to stressors in service.  See Doran, 
supra.  Because it appears that the veteran has met the 
second requirement of a claim for PTSD, credible evidence of 
an in-service stressor, the Board will turn to the remaining 
two elements in establishing a claim for service connection: 
a current medical diagnosis of PTSD; and medical evidence of 
a causal nexus between current symptomatology and the 
specific claimed in-service stressor(s).

The Board has found the most probative evidence of record to 
be the report of the July 2001 VA psychiatric examination.  
That psychiatrist conducted a thorough examination of the 
veteran, and found that he was unable to give any psychiatric 
diagnosis.  The psychiatrist explained that, from every 
standpoint, his mental status was normal.  In fact, the 
psychiatrist noted that the veteran did not even experience 
symptoms such as forgetfulness, impatience, or irritability, 
which are usually quite common in patients his age.  The 
Board believes the results of the veteran's 2001 VA 
examination to be consistent with those noted in the report 
of his February 1978 neuropsychiatric examination, which also 
revealed no evidence of any psychiatric disorder.  

As noted above, establishing service connection for PTSD 
requires:  (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2002).  In this case, the veteran's claim fails to meet the 
first and third requirements of set forth under 38 C.F.R. 
3.304(f).  Because these requirements are not met, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.

The Board recognizes that, during service, the veteran was 
given a diagnosis of psychoneurosis, anxiety type.  It 
appears that this diagnosis was also given on one other 
occasion during a January 1949 examination, which was 
conducted several years following his separation from 
service.  However, the record is entirely negative for any 
further diagnoses of any psychiatric disorder at any time 
since 1949.  Furthermore, VA examinations conducted in 
February 1978 and July 2001 failed to reveal any evidence of 
a psychiatric disorder.  As discussed in detail above, the 
fact that a condition or injury occurred in service alone is 
not enough; there must be disability resulting from that 
condition or injury.  See Rabideau, Brammer, supra.  
Accordingly, the Board finds that the preponderance of the 
competent and probative evidence is also against granting 
service connection for any psychiatric disability other than 
PTSD.

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against the veteran's 
claims of entitlement to service connection for a psychiatric 
disorder, to include PTSD.  The benefit sought on appeal 
must, therefore, be denied.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for residuals of 
pneumonia is denied.

Entitlement to service connection for a heart disorder is 
denied.

Entitlement to service connection for residuals of cold 
injuries to the hands is denied.

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals





IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


